Order entered January 14, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01067-CV

                          IN RE BRIAN E. VODICKA, Relator

               Original Proceeding from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-15-08135

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      We DENY relator’s January 13, 2020 Motion to Clarify the January 10, 2020

memorandum opinion.


                                                   /s/   ROBBIE PARTIDA-KIPNESS
                                                         JUSTICE